DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh et al (2009/0086672 found in Global Dossier under EP 14,899,947) in view of Grandhi (2011/0110349).
Regarding claim 9.   Gholmieh teaches a method, comprising:
Send, by an access point, a first message to a station, wherein the first message carries indication information indicating that a basic service set is in a fractional frequency reuse mode (0040 – examples of Access Points include access point base stations, WLAN access points, 0010 and 0047 – different PLMN IDs can be reserved e.g., component of a WLAN architecture = Basic Service Set).  Access Points broadcast the associated reserved PLMN ID to notify remote terminals of Access Point type, 0050 – a priority hierarchy (e.g. a hierarchical cell structure (HCS)) that gives a relative priority to access points and/or frequency channels associated with a particular Access Point ID (e.g. HNB ID, WiFi ID, macro network ID, etc.), 0067 - To facilitate such communication, a communication processor 312 can obtain an access point type ID associated with the BS 302.  The access point type ID can be included in signals transmitted by transceiver306.  UTs 304 that receive such signals can determine the type of BS 302 from the ID, and determine whether to access the BS 302 base at least in part on the type of BS. 0072 – Access Points are assigned an ID based at least in part on Access Point type (e.g., GA, RA, Fractional Resource Re-use or Full resource re-use, transmit power, cell size, or the like), 0085 – parameterization record 606 transmitted by the network to the UT, 0086 – HCS parameter 608 can provide … different re-use type (e.g., full re-use, fractional re-use, etc.), 0087 – medium priority for fractional re-use BSs (e.g., micro or pico cells that employ only a fraction of a channel’s bandwidth), UT 604 is served by a medium priority fractional re-use BS, so long as the signal of the fractional re-use BS meets the medium minimum threshold, 0090-0091 – UTs are configured to identify and/or distinguish between WLAN/WiFi access points (basic service set) that support fractional frequency re-use mode).
Gholmieh does not explicitly teach receive, by the access point, a second message sent by the station, wherein the second message carries 
communicating, by the access point, with the station in the fractional frequency reuse mode after determining, according to the second message received by the receiving unit, that the station supports the fractional frequency reuse mode.
However, Gholmieh teaches the terminal can then camp on and/or request service from access points associated with the equivalent PLAM ID (0047).  UT 802 can comprise a signal processor 816 that obtains an ID associated with selected access points of a wireless network.  Such an ID can distinguish the select access points as a function of type, including access type, re-use type, transmit power, cell size, or the like, or a combination thereof.  The ID can be provided to the UT 802 subject to approval from an access request submitted by access module 818.  In such a case, the ID can be submitted by access module 818 is subsequent access requests to BSs (804) that transmit the ID in pilot and/or acquisition data utilized for accessing such BSs (804). (0098). To facilitate such communication, a communication processor 312 can obtain an access point type ID associated with the BS 302.  The access point type ID can be included in signals transmitted by transceiver306.  UTs 304 that receive such signals can determine the type of BS 302 from the ID, and determine whether to access the BS 302 base at least in part on the type of BS (0067).
Grandhi teaches Access Point may control the operation of VHT WTRUs in a Basic Service Set (BSS) by sending VHT operation or capabilities information and the WTRU may also send VHT operation or capability information to the AP (0005).  Grandhi teaches UE informs Access Point regarding frequency not to use in BSS mode (page 9 TABLE 3 “80 MHz Intolerant Indication” – A VHT URTU, may indicate this to prevent the receiving VHT AP from operating the BSS in 80 MHz mode, “40 MHz Intolerant Indication” - A VHT URTU, may indicate this to prevent the receiving VHT AP from operating the BSS in 40 MHz mode), (page 10 TABLE 3 “20/80 MHz Intolerant Indication” - A VHT URTU, may indicate this to prevent the receiving VHT AP from operating the BSS in 20/80 MHz mode, “20/40 MHz Intolerant indication”, “20/40/80 MHz Intolerant indication”, “40/80 MHz Intolerant indication”), (page 11 TABLE 3 – “Capabilities for frequency reuse mechanisms” – Frequency reuse mechanisms may be employed to coexist with neighboring VHT APs/OBSSs.  An example may increasing spectrum efficiency by reusing some frequencies from frequency spectrum more often for WTRUs closer to the AP.  This may alleviate the spectrum scarcity problem in densely deployed VHT APs (i.e., interfering Neighboring/Overlapping BSSs)).
Grandhi teaches the UE informs the BS regarding its capabilities (abstract, figure 8, paragraph 0076) wherein UE capabilities include frequency reuse capabilities (see claim 12) and/or overlapping basic service set (OBSS) management capabilities (see claim 13, and/or channel scanning capabilities (see claim 14) and/or coexistence capabilities (see claim 15).  Grandhi also teaches WLAN infrastructure has Basic Service Set (BSS) mode (paragraph 0058) and by sending operation information to the WTRUs in the BSS, the AP may control WTRUs operation in the BSS and allow adaption to various operation scenarios (0061, 0065).  UE informs BS about its supported data rates (0063).  UE notifies BS regarding capabilities (e.g., OBSSs capabilities in claim 13) which helps the BS increase spectrum efficiency (0067-0068 TABLE 1 --- wherein OBSS capability of the UE is used to inform BS about neighboring/overlapping BSSs) and enhance performance such as throughput (see Table 3 wherein due to interference from Overlapping BSS or neighboring BSS, the AP and WTRUs may select frequencies for operation in a dynamic way, Aps and WTRUs may switch channels, TABLE 3 also discloses WLANs may need an AP and/or WTRU to be able to receive frequency reuse information of neighboring BSSs and transmit frequency reuse information of its BSS and WLAN may need WTRUs and/or AP to be able to SCAN the channels to make measurements).  Each AP or WTRU may advertise its capabilities (0073-0074).  The neighbor report is shown in figure 10 which includes BSSID and capabilities information described in Table3 (0082-0084).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Gholmieh to inform the access point of frequencies the UE is capable of using for Basic Service Set (BSS) mode as taught by Grandhi thereby assisting the access point in determining which frequency/frequencies to use for BSS mode of operation, as well as, which frequencies to re-use more often when WTRUs are closer to the AP.
2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh in view of Grandhi further in view of Gupta (2015/0117180).
Regarding claim 13.  Gholmieh in view of Grandhi do not use the term “virtual” basic service set.
Gupta teaches redundancy is provided by a counterpart edge device and the number of backup BSSes (e.g., Virtual BSSes) supported are equal in number to the real BSSes) supported (paragraph 0046).  Gupta teaches other edge devices may also provide “redundant” BSSes (e.g., Virtual BSSes) which are assigned with a unique identifier (e.g., MAC address OR derived thereof) normally at configuration, each edge device advertises this unique identifier in an Information Element (IE) in a broadcast message (paragraph 0046).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Gholmieh in view of Grandhi to use backup/redundant BSSes which have a unique MAC address or a derivative thereof as taught by Gupta so that if the source BSS (e.g., real BSS) should fail, a redundant BSS (e.g., virtual BSS) can take over.
Allowable Subject Matter
3.	Claims 1, 3-6, 8, 14 and 16 are allowed.
4.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 1,3-6, 8, 14 and 16 are allowed for the reasons as set forth in applicants response dated 5/11/2021, page 11 – page 12.
Response to Arguments
5.	Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
	Applicant argues claims 1, 9 and 14 have been amended with claims 2, 7 and 15 (page 8).
	The Examiner disagrees.  The Examiner notes independent claim 1 has been amended with canceled claim 2.  Independent claim 6 has been amended with Independent claim 14 has been amended with the subject matter of canceled claim 15.
However, Applicant forgot to amend independent claim 9 with the allowable subject matter listed above.

Regarding Applicants arguments with respect to claims 1, 3-6, 8, 14 and 16.
Regarding claims 1, 3-6, 8, 14 and 16 are allowed for the reasons as set forth in applicants response dated 5/11/2021, page 11 – page 12.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0073429) Oteri et al teaches WLAN Basic Service Set (BSS) with center group UEs and edge group UEs wherein UEs reports capability of supporting OBSS.
	---(2015/0080003) Sadek et al teaches UE transmitting a FFR indication to access point thereby assisting the access point in invoking or modifying FFR for low powered access points (e.g., Basic Service Set).
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.